DETAILED ACTION
This action is responsive to the amendments filed 1/3/2022.
Claims 	1, 3, 7-9, 11 and 15-17 are pending. Claims 1, 9 and 17 are currently amended; Claims 2, 4-6, 10 and 12-14 are canceled.
All prior rejections under 35 U.S.C. §§ 102-103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7, 9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, et al., U.S. PGPUB No. 2017/0357568 (“Hughes”), in view of Copeland, U.S. PGPUB No. 2015/0379554 (“Copeland”).
Hughes teaches a system and method for debugging accessibility information of an application. With regard to Claim 1, Hughes teaches a method of improving accessibility of a software application on a mobile device, the method comprising: 
capturing in background, images of different user interfaces of a software application when the software application is browsed on a mobile device, using an accessibility helper tool ([0162]-[0163] describes an accessibility debugging tool operating to monitor an application while the application runs in the foreground of a device, where [0029] describes many types of mobile devices. [0168]-[0169] describes capturing images of a user interface, and [0181] describes that changes to interface elements can be detected by comparing successive images of the user interface); 
identifying, using a pre-trained data model, elements present in the images and metadata associated with the elements, wherein the elements comprise buttons, text boxes, and labels ([0168]-[0169] describe that the system can recognize interface elements and whether the elements have related metadata. [0007] describes a wide variety of interfaces that are known by those of skill in the art to include all manner of interface elements, where [0008] describes receiving from applications the output data and metadata); and 
analyzing, based on the metadata, accessibility parameters of the elements to generate a report for validation ([0166] describes that an accessibility report is generated. [0168]-[0169] describe that interface elements are analyzed to determine if accessibility labels are missing which should be present, if accessibility labels are insufficiently descriptive, etc.).
Hughes, in view of Copeland teaches wherein the accessibility parameters comprise size, colour, and readability of the elements, and wherein analyzing comprises: analyzing a ratio of a button size with a form factor of the mobile device during the validation; and analyzing a ratio of text size with screen size of the mobile device during the validation.
Hughes teaches at [0167] that an accessibility parameter includes a resizing of text for readability. Copeland teaches at [0094] that an automated system can analyze pages under various conditions. [0096] describes that a page’s suitability for viewing and interaction on a mobile device can be analyzed, and reported suitability can be calculated based on a size of the buttons divided by the screen size, as well as a number of characters of text displayed per unit area of screen size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Copeland with Hughes. Hughes describes that part of accessibility determinations can identify if text is dynamically sized to be accessible. Copeland provides additional analysis about application elements as viewed on a mobile phone, to determine if they are likewise legible and accessible to users of mobile devices. Therefore, one of skill in the art would seek to combine Hughes with Copeland, in order to improve accessibility testing by including additional types of tests in the system.

With regard to Claim 3, Hughes teaches that the metadata includes colour and size. [0178] describes elements changing color in response to a selection, and [0167] describes that the system captures whether a resizing feature is available or activated in the interface.
Claim 11 recites a system that carries out the method of Claim 3, and the claim is similarly rejected.
With regard to Claim 7, Hughes teaches performing Optical Character Recognition (OCR) for determining readability of a content present on a screen of the user device. [0169] describes that a text label visible for an interface element can be detected from the image of the interface. 
Claim 15 recites a system that carries out the method of Claim 7, and the claim is similarly rejected.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes, in view of Markel, et al., U.S. PGPUB No. 2002/0156799 (“Markel”).
With regard to Claim 8, Markel teaches that colour codes of content displayed on a screen of the mobile device are determined and compared against predefined accessibility standards during the validation. [0083] describes that modules can identify color and confirm color is used correctly in an interface; [0086] describes identifying insufficient contrast between a text and background color as an accessibility problem. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Markel 
Claim 16 recites a system that carries out the method of Claim 8, and the claim is similarly rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Copeland reference cures any deficiencies with regard to the previously cited prior art in teaching or suggesting the elements of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/9/2022